Case 2:17-cv-12366-ES-MAH Document 17 Filed 02/26/19 Page 1 of 1 PageID: 74

DNJ-Civ-017 (09/2016)




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


  ANTHONY RUFFINO,
                                       Civil Action No. 17-12366
  Plaintiff,                           (ES)

  v.

  WRS ENVIRONMENTAL SERVICES,          ORDER OF DISMISSAL
  INC, et al.

  Defendants,


        This matter having been reported settled and the Court

having administratively terminated the action for sixty (60)

days so that the parties could submit the papers necessary to

terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ.

R. 41.1, and the sixty-day time period having passed without the

Court having received the necessary papers;

        IT IS on this      26th     day of     February      2019,

        ORDERED that the Clerk of the Court shall reopen the case

and make a new and separate docket entry reading “CIVIL CASE

REOPENED”; and it is further

        ORDERED that this matter be, and the same hereby is,

DISMISSED WITH PREJUDICE, and without costs pursuant to Fed. R.

Civ. P. 41(a)(2).



                                        _s/Esther Salas_
                                         Esther Salas, U.S.D.J.
